DETAILED ACTION
This Office Action is in response to an application that was filed on 10/05/2020. Claims 1-17 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan of 2019-195214 on 10/28/2019. It is noted, however, that applicant has not filed a certified copy of the 2019-195214 application as required by 37 CFR 1.55.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togashi et al. (US 2004/0183147 A1 and Togashi hereinafter).
Regarding claim 1, Togashi discloses a ceramic electronic device (item 1a of Fig. 6 and ¶[0082_0104 & 0109] shows and indicates ceramic electronic device  of Fig. 6 constituted by multilayer capacitor 1a) comprising: a ceramic element body having an end surface and a lateral surface (items 2, 3B of Fig. 6 and ¶[0020_0082_0087_0104 & 0109] shows and indicates ceramic element body 2 {indicated in ¶[0082 & 0109]} having end surfaces 3B {indicated in ¶[0087]} and a lateral surface {bottom surface of the main body indicated in ¶[0020]}); a terminal electrode formed on from the end surface to a part of the lateral surface of the ceramic element body (items 11, 12 of Figs. 5-6 and ¶[0049-0050 & 0107] shows and indicates terminal electrodes 11 & 12 formed on both end surface 3B to a part of the lateral surface {bottom surface} of ceramic element body 2, as shown in Fig. 5); and a lead terminal connected to the terminal electrode by a connection member (items 21, 22, 30 of Fig. 6 and ¶[0103_0105_0107 & 0109-0110] shows and indicates lead terminals 21 & 22 {indicated in ¶[0105 & 0109-0110]} are  connected to terminal electrodes 11 & 12, respectively, by connection member 30 {bonding material indicated in ¶[0103 & 0107]}), wherein the lead terminal includes: an electrode facing portion disposed correspondingly to an end-surface electrode of the terminal electrode (Fig. 5 & items 21A, 22A of Fig. 6 and ¶[0104_0107 & 0110] shows and indicates where lead terminal 21 includes electrode facing portion 21A {electrode connection part 21A} disposed to end-surface electrode 11_3B {terminal electrode 11 disposed on end surface 3B, shown in Fig. 5} of terminal electrode 11; and where lead terminal 22 includes electrode facing portion 22A {electrode connection part 22A} disposed to end-surface electrode 12_3B {terminal electrode 11 disposed on the other end surface 3B, shown in Fig. 5} of terminal electrode 12); an extension unit extending downward from a lower end of the electrode facing portion (items 21B, 22B, 24 of Fig. 6 and ¶[0101] shows and indicates where extension units 24_21B {vertical surface 24 of external connection part 21B} extending downward from the lower end of electrode facing portion 21A; and where extension units 24_22B {vertical surface 24 of external connection part 22B} extending downward from the lower end of electrode facing portion 22A); and a step surface located between the electrode facing portion and the extension unit (item 25A of Fig. 6 and ¶[0105-0106 & 0108-0109] shows and indicates where step surface 25A_21B {body support 25A integrally form with external connection part 21B} located between the electrode facing portion 21A and extension units 24_21B; and where step surface 25A_22B {body support 25A integrally form with external connection part 22B} located between the electrode facing portion 22A and extension units 24_22B), the electrode facing portion has a recess dented in a direction away from the terminal electrode (item 26A of Fig. 6 and ¶[0107-0108 & 0110] shows and indicates where electrode facing portion 21A has recess 26A {bent part} dented in a direction away from terminal electrode 11; and where electrode facing portion 22A has recess 25A {bent part} dented in a direction away from terminal electrode 12), and a center of the recess is located below a center of the electrode facing portion in a height direction (Figs. 6-7 and ¶[0107-0108 & 0110] shows where the center of recess 26A is located below the center of electrode facing portion 21A in a height direction; and where the center of recess 26A is located below the center of electrode facing portion 22A in a height direction).

Regarding claim 2, Togashi discloses a ceramic electronic device, wherein the recess is formed by inclination of an upper end of the electrode facing portion toward the terminal electrode (Figs. 6-7 and ¶[0107-0108 & 0110] shows where recess 26A is formed by inclination of an upper end of electrode facing portion 21A toward terminal electrode 11; and where recess 26A is formed by inclination of an upper end of electrode facing portion 22A toward terminal electrode 12).

Regarding claim 3, Togashi discloses a ceramic electronic device, wherein the electrode facing portion has a facing surface facing the end-surface electrode of the terminal electrode, and the recess is formed on the facing surface (Fig. 6 and ¶[0107-0108 & 0110] shows  where electrode facing portion 21A has facing surface 21A_11_3B facing end-surface electrode 11_3B of terminal electrode 11, and recess 26A is formed on facing surface 21A_11_3B; and where electrode facing portion 22A has facing surface 22A_12_3B facing end-surface electrode 12_3B of terminal electrode 12, and recess 26A is formed on facing surface 22A_11_3B).

Regarding claim 4, Togashi discloses a ceramic electronic device, wherein the center of the recess in the height direction is located above the lateral surface of the ceramic element body (Fig. 6 and ¶[0107-0108 & 0110] shows where the center of both recesses 26A is located above the lateral surface {bottom surface} of ceramic element body 2 in the height direction).

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togashi, detailed in the rejection of claim 1 above, as evidenced by Anderson et al. (US 2011/0303448 A1 and Anderson hereinafter).
Regarding claim 13, Togashi discloses a ceramic electronic device, wherein the connection member is a solder, and an alloy layer containing copper and tin is formed on a surface of the lead terminal contacted with the solder (Fig. 6 and ¶[0103] indicates where connection member 30 is a eutectic solder that has an alloy layer containing copper and tin, as evidence by Anderson in ¶[0024] that binary eutectic solder can be Sn-Cu, is formed on surface of lead terminals 21 & 22 that is in contact with the solder of connection member 30).

Claims 1, 2, 3, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US 2016/0260546 A1 and Mori hereinafter, cited in the 12/02/2021 Chinese First Office Action).
Regarding claim 1, Mori discloses a ceramic electronic device (items 10, 20 of Fig. 1 and ¶[0046] shows and indicates ceramic electronic device 10 {ceramic capacitor 10 that has chip capacitor 20 as a chip component}) comprising: a ceramic element body having an end surface and a lateral surface (item 26, 26a of Fig. 1 and ¶[0048] shows and indicates ceramic element body 26  having an end surfaces and lateral surface 26a {bottom side surface}); a terminal electrode formed on from the end surface to a part of the lateral surface of the ceramic element body (item 22 of Fig. 1 and ¶[0054 & 0068] shows and indicates terminal electrode 22 formed on the end surface to a part of  lateral surface 26a of ceramic element body 26); and a lead terminal connected to the terminal electrode by a connection member (items 30, 50 of Figs. 1_7B and ¶[0055_0063 & 0067-0068] shows and indicates lead terminal 30  connected to terminal electrode 30 by connection member 50 {solder}), wherein the lead terminal includes: an electrode facing portion disposed correspondingly to an end-surface electrode of the terminal electrode (items 22a, 32 of Fig. 1 & item 32 of Fig. 7B and ¶[0054-0055_0063_0068 & 0094] shows and indicates where lead terminal 30 includes electrode facing portion 32 {electrode connection part} disposed to end-surface electrode 22a of terminal electrode 22); an extension unit extending downward from a lower end of the electrode facing portion (item 36 of Figs. 1_7B and ¶[0063 & 0066] shows and indicates where extension units 36 {joint parts} extending downward from the lower end of electrode facing portion 32); and a step surface located between the electrode facing portion and the extension unit (item 38 of Figs. 1_7B and ¶[005_0066-0068 & 0094] shows and indicates where step surface 38 {supporting part} located between the electrode facing portion 32 and extension unit 36), the electrode facing portion has a recess dented in a direction away from the terminal electrode (Fig. 1 & item 32c of Fig. 7B and ¶[0094] shows and indicates where electrode facing portion 32 has recess 32c that is dented in a direction away from terminal electrode 22), and a center of the recess is located below a center of the electrode facing portion in a height direction (Fig. 7B and ¶[0094] shows where the center of recess 32c is located below the center of electrode facing portion 32 in a height direction).

Regarding claim 2, Mori discloses a ceramic electronic device, wherein the recess is formed by inclination of an upper end of the electrode facing portion toward the terminal electrode (Figs. 1_7B and ¶[0094] shows where recess 32c is formed by inclination of an upper end of electrode facing portion 32 toward terminal electrode 22).

Regarding claim 3, Mori discloses a ceramic electronic device, wherein the electrode facing portion has a facing surface facing the end-surface electrode of the terminal electrode, and the recess is formed on the facing surface (Figs. 1_7B and ¶[0063 & 0094] shows  where electrode facing portion 32 has facing surface 32_22a {terminal electrode connection parts 32 facing end surface electrode parts 22a} facing end-surface electrode 22a of terminal electrode 22, and recess 32c is formed on facing surface 32_22a).

Regarding claim 4, Mori discloses a ceramic electronic device, wherein the center of the recess in the height direction is located above the lateral surface of the ceramic element body (Figs. 1_7B and ¶[0048 & 0094] shows where the center of both recesses 32c is located above lateral surface 26a of ceramic element body 26 in the height direction).

Regarding claim 5, Mori discloses a ceramic electronic device, wherein a lower end of the recess in the height direction is located near and above an outer corner formed between the end surface and the lateral surface of the ceramic element body (Figs. 1_7B and ¶[0048 & 0094] shows where the lower end of recess 32c in the height direction is located near and above the outer corner formed between the end surface of ceramic element body 26 and lateral surface 26a of ceramic element body 26).

	Regarding claim 7, Mori discloses a ceramic electronic device, wherein the outer corner of the ceramic element body is round, and a distance from the step surface to the lower end of the recess in the height direction is larger than a radius of curvature of the outer corner (Figs. 1_7B and ¶[0048_0055_0066 & 0094] is understood to show where the outer corner of ceramic element body 26 is round, and the distance from step surface 38 to the lower end of recess 32c in the height direction is larger than the radius of curvature of the outer corner of ceramic element body 26).

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togashi.
Regarding claim 15, Togashi discloses a ceramic electronic device (item 1a of Fig. 6 and ¶[0082_0104 & 0109] shows and indicates ceramic electronic device  of Fig. 6 constituted by multilayer capacitor 1a) comprising: a ceramic electronic body having two end surfaces facing each other and a lateral surface connecting the two end surfaces (items 2, 3B of Fig. 6 and ¶[0020_0082_0087_0104 & 0109] shows and indicates ceramic element body 2 {indicated in ¶[0082 & 0109]} having two end surfaces 3B {indicated in ¶[0087]} and a lateral surface {bottom surface of the main body indicated in ¶[0020]} connecting the two end surfaces 3B); a pair of terminal electrodes formed respectively on the two end surfaces (items 11, 12 of Figs. 5-6 and ¶[0049-0050 & 0107] shows and indicates a pair of terminal electrodes 11 & 12 formed on respectively on both end surface 3B, as shown in Fig. 5); and a first lead terminal and a second lead terminal respectively connected to the pair of terminal electrodes (items 21, 22 of Fig. 6 and ¶[0105 & 0109-0110] shows and indicates first lead terminals 21 and second lead terminal 22 {indicated in ¶[0105 & 0109-0110]} are connected respectively to the pair of terminal electrodes 11 & 12), wherein each of the first lead terminal and the second lead terminal includes: an electrode facing portion disposed correspondingly to an end-surface electrode of the terminal electrode (Fig. 5 & items 21A, 22A of Fig. 6 and ¶[0104_0107 & 0110] shows and indicates where first lead terminal 21 includes electrode facing portion 21A {electrode connection part 21A} disposed to end-surface electrode 11_3B {terminal electrode 11 disposed on end surface 3B, shown in Fig. 5} of terminal electrode 11; and where second lead terminal 22 includes electrode facing portion 22A {electrode connection part 22A} disposed to end-surface electrode 12_3B {terminal electrode 11 disposed on the other end surface 3B, shown in Fig. 5} of terminal electrode 12); an extension unit extending downward from a lower end of the electrode facing portion (items 21B, 22B, 24 of Fig. 6 and ¶[0101] shows and indicates where extension units 24_21B {vertical surface 24 of external connection part 21B} extending downward from the lower end of electrode facing portion 21A; and where extension units 24_22B {vertical surface 24 of external connection part 22B} extending downward from the lower end of electrode facing portion 22A); and a step surface located between the electrode facing portion and the extension unit (item 25A of Fig. 6 and ¶[0105-0106 & 0108-0109] shows and indicates where step surface 25A_21B {body support 25A integrally form with external connection part 21B} located between the electrode facing portion 21A and extension units 24_21B; and where step surface 25A_22B {body support 25A integrally form with external connection part 22B} located between the electrode facing portion 22A and extension units 24_22B), each of the electrode facing portions has a recess dented in a direction away from the terminal electrode (item 26A of Fig. 6 and ¶[0107-0108 & 0110] shows and indicates where electrode facing portion 21A has recess 26A {bent part} is dented in a direction away from terminal electrode 11; and where electrode facing portion 22A has recess 25A {bent part} dented in a direction away from terminal electrode 12), and a center of the recess is located below a center of the electrode facing portion in a height direction (Figs. 6-7 and ¶[0107-0108 & 0110] shows where the center of recess 26A is located below the center of electrode facing portion 21A in a height direction; and where the center of recess 26A is located below the center of electrode facing portion 22A in a height direction).

Regarding claim 16, Togashi discloses a ceramic electronic device, wherein the electrode facing portions of the first lead terminal and the second lead terminal have different shapes (item 27 of Fig. 10 and ¶[0115-0116] shows and indicates where electrode facing portion 21A of first lead terminal 21 have different shape by provided guide pieces 27; and electrode facing portion 22A of second lead terminal 22 have different shape by provided guide pieces 27).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori.
Regarding claim 15, Mori discloses a ceramic electronic device (items 10, 20 of Fig. 1 and ¶[0046] shows and indicates ceramic electronic device 10 {ceramic capacitor 10 that has chip capacitor 20 as a chip component}) comprising: a ceramic electronic body having two end surfaces facing each other and a lateral surface connecting the two end surfaces (item 26, 26a of Fig. 1 and ¶[0048] shows and indicates ceramic element body 26 having two end surfaces and lateral surface 26a {bottom side surface} connecting the two end surfaces); a pair of terminal electrodes formed respectively on the two end surfaces (item 22 of Fig. 1 and ¶[0054 & 0068] shows and indicates a pair of terminal electrodes 22 formed on the two end surfaces); and a first lead terminal and a second lead terminal respectively connected to the pair of terminal electrodes (item 30 of Figs. 1_7B and ¶[0055_0063 & 0067-0068] shows and indicates first lead terminal 30  and second lead terminal 30-other respectively connected to the pair terminal electrode 30), wherein each of the first lead terminal and the second lead terminal includes: an electrode facing portion disposed correspondingly to an end-surface electrode of the terminal electrode (items 22a, 32 of Fig. 1 & item 32 of Fig. 7B and ¶[0054-0055_0063_0068 & 0094] shows and indicates where first lead terminal 30 includes electrode facing portion 32 {electrode connection part} disposed to end-surface electrode 22a of terminal electrode 22; and where second lead terminal 30-other includes electrode facing portion 32 {electrode connection part} disposed to the other end-surface electrode 22a of yhe other terminal electrode 22); an extension unit extending downward from a lower end of the electrode facing portion (item 36 of Figs. 1_7B and ¶[0063 & 0066] shows and indicates where first lead terminal 30 includes extension units 36 {joint parts} extending downward from the lower end of electrode facing portion 32; and where second lead terminal 30-other includes extension units 36 {joint parts} extending downward from the lower end of electrode facing portion 32); and a step surface located between the electrode facing portion and the extension unit (item 38 of Figs. 1_7B and ¶[005_0066-0068 & 0094] shows and indicates where the first lead terminal 30 includes step surface 38 {supporting part} located between the electrode facing portion 32 and extension unit 36; and where the second lead terminal 30-other includes step surface 38 {supporting part} located between the electrode facing portion 32 and extension unit 36), each of the electrode facing portions has a recess dented in a direction away from the terminal electrode (Fig. 1 & item 32c of Fig. 7B and ¶[0094] shows and indicates where the first lead terminal 30 includes an electrode facing portion 32 that has recess 32c dented in a direction away from terminal electrode 22: and where the second lead terminal 30-other includes an electrode facing portion 32 that has recess 32c dented in a direction away from the other terminal electrode 22), and a center of the recess is located below a center of the electrode facing portion in a height direction (Fig. 7B and ¶[0094] shows where the first lead terminal 30 has the center of recess 32c located below the center of electrode facing portion 32 in a height direction; and where the second lead terminal 30-other has the center of recess 32c located below the center of electrode facing portion 32 in a height direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Togashi, as detailed in the first rejection of claim 1 above, in view of McLaurin et al. (US 4,158,218 and McLaurin hereinafter).
Regarding claim 12, Togashi discloses wherein the extension unit of the lead terminal has a bending part bending from below the step surface (item 23 of Fig. 6 and ¶[0101_0105-0106 & 0108-0109] shows and indicates where extension unit 24_21B of lead terminal 21 has bending part 23 {abutting surfaces indicated in ¶[0101]} bending from below step surface 25A_21B; and where extension unit 24_22B of lead terminal 22 has bending part 23 {abutting surfaces indicated in ¶[0101]} bending from below step surface 25A_22B). 
However, Togashi does not disclose an extension unit of the lead terminal has a bending part bending outward from below the step surface.
McLaurin discloses an extension unit of the lead terminal has a bending part bending outward from below the step surface (items 22, 24 of Fig. 1 & items 28, 34, 44 of Fig. 4 and 2:47 & 2:55-62 & 3:24-31 shows and indicates extension unit 44 {tab portion} of  lead terminal 28 {end surface contacting portions 28 of foil strips 22} has bending part 34 {right angle bent strip portions} bending outward from below step surface 28-step {resting horizontal tabs functioning like horizontal tabs 24}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an extension unit of the lead terminal has a bending part bending outward from below the step surface into the structure of Togashi. One would have been motivated in the ceramic electronic device of Togashi and have the extension unit of the lead terminal have a bending part bending outward from below the step surface in order to provide a lead terminal structure that can compensate for differential thermal expansion during temperature excursions, as shown by McLaurin by the directional arrow 46 of Fig. 4 and indicated in 3:24-31, in the ceramic electronic device of Togashi.

Allowable Subject Matter
Claims 6, 8-11, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the primary reason for allowance is due to a ceramic electronic device, wherein the outer corner of the ceramic element body is round, a round inner corner is formed between the facing surface and the step surface of the lead terminal, and a radius of curvature of the inner corner is larger than that of the outer corner.
Regarding claim 8, the primary reason for allowance is due to a ceramic electronic device, wherein a length of the recess in the height direction is ⅛-½ of a height of the ceramic element body.
Regarding claim 9, the primary reason for allowance is due to a ceramic electronic device, wherein a depth of the recess is 3% to 50% of a thickness of the electrode facing portion.
Regarding claim 10, the primary reason for allowance is due to a ceramic electronic device, wherein a gap between the step surface and a lateral-surface electrode of the terminal electrode is wider than that between the electrode facing portion and the end-surface electrode of the terminal electrode.
Regarding claim 11, the primary reason for allowance is due to a ceramic electronic device, wherein the electrode facing portion is thinner than the extension unit in a thickness direction.
Regarding claim 14, the primary reason for allowance is due to a ceramic electronic device, wherein a fillet of a solder of the connection member is formed between the lateral surface of the ceramic element body and the lead terminal, and the fillet has an angle of 40 degrees or less.
Regarding claim 17, the primary reason for allowance is due to a ceramic electronic device, wherein a gap between the step surface of the first lead terminal and the lateral surface of the ceramic element body is wider than that between the step surface of the second lead terminal and the lateral surface of the ceramic element body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847